                 Case 18-25973        Doc 16   Filed 02/26/19     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND

IN RE: Janice K. Williams          *
                                   *    CASE NO.: 18-25973
              Debtor               *
  * * * * * * * * * * * * * * * * *
                                   *    Chapter 13
Hard Money Bankers, LLC            *
                                   *
                                   *
              Movant               *
                                   *
vs.                                *
                                   *
Janice K. Williams                 *
                                   *
              Respondent           *
         * * * * * * * * * * * * * * * * * * * * * * * * *

                  RESPONSE TO MOTION FOR RELIEF FROM STAY

The Debtor/Respondent, through her counsel, Charlene A. Wilson, responds to the Motion filed

by the Movant as follows:

       1.     The Debtor/Respondent denies that allegation (s) contained in the Motion.

       2.     The plan filed makes clear that all amounts due to the Movant will be paid in the

              plan in full with interest.

       3.     The property has significant equity and therefore the Movant is overly protected.

       4.     The debtor would like an opportunity to be heard on this matter..

WHEREFORE, the Debtor/Respondent respectfully requests that this Honorable Court deny the

Motion for Relief From Stay.

                                            Respectfully submitted,

                                            /s/ Charlene A. Wilson
                                                 ___
                                            Charlene A. Wilson, Esquire
                                            1 North Charles Street, Suite 1905
                                            Baltimore, Maryland 21201
                                            (410)332-8000
                                            Bar No.: 11947
                  Case 18-25973       Doc 16     Filed 02/26/19     Page 2 of 2




                                CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 26th day of February, 2019, a true copy of the foregoing

Response to Motion for Relief From Stay was forwarded electronic to all individuals and/or

entities requesting electronic notification, including Robert S. Thomas, III, Chapter 13 Trustee,

300 E. Joppa Road, Suite 409, Towson, MD 21286, ecf@ch13balt.com AND mailed first class

prepaid mail to Movant’s Counsel, Benjamin P. Smith, Esquire, Shulman, Rogers, Gandal, Pordy

& Ecker, PA, 12505 Park Potomac Avenue, 6th Floor, Potomac, MD 20854.



                                          /s/ Charlene A. Wilson
                                          _____________________________
                                          Charlene A. Wilson, Esquire
